[MHM, June 30, 2011] [Translation] SEMI-ANNUAL REPORT (During the Seventeenth Term) From: October 1, 2010 To: March 31, 2011 PUTNAM DIVERSIFIED INCOME TRUST Name of the document filed: Semi-annual Report To: Director of Kanto Local Finance Bureau Filing Date: June 30, 2011 Accounting Period: During the 17th term (from October 1, 2010 to March 31, 2011) Name of the Registrant Fund: PUTNAM DIVERSIFIED INCOME TRUST Name of the Registrant Issuer: PUTNAM DIVERSIFIED INCOME TRUST Name and Official Title Jonathan S. Horwitz of Representative: Executive Vice President, Principal Executive Officer, Treasurer,and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto of Registrant Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection: Not applicable. I. STATUS OF INVESTMENT FUND (1) Diversification of Investment Portfolio (as of the end of April 30, 2011) Investme nt Name of country Total Ratio Types of Assets U.S. Dollars (%) Mortgage-Backed Securities United States 1,496,696,077 26.05 United Kingdom 4,665,800 0.08 Ireland 108,179 0.00 Sub-total 26.13% Corporate Bonds and Notes United States 1,147,598,462 19.97 Russia 201,656,069 3.51 Venezuela 70,158,045 1.22 Luxembourg 44,485,161 0.77 Netherlands 38,624,494 0.67 Canada 29,663,824 0.52 United Kingdom 26,208,294 0.46 Brazil 23,174,923 0.40 Germany 21,195,184 0.37 Mexico 15,939,514 0.28 France 12,084,193 0.21 Indonesia 11,764,527 0.20 Italy 9,669,975 0.17 Austria 8,777,880 0.15 Cayman Islands 8,174,487 0.14 Australia 6,833,531 0.12 Philippines 5,640,975 0.10 Jamaica 5,055,140 0.09 Supra-Nation 4,445,273 0.08 Ukraine 4,099,027 0.07 Trinidad 3,709,257 0.06 Bermuda 3,232,095 0.06 Ireland 2,401,179 0.04 Spain 2,133,100 0.04 India 1,713,618 0.03 Sweden 1,631,891 0.03 South Africa 1,529,618 0.03 South Korea 1,470,045 0.03 Denmark 1,249,760 0.02 New Zealand 1,170,581 0.02 Singapore 340,988 0.01 Sub-total 29.86% - 2 - Asset-Backed Securities United States 556,152,067 9.68 Cayman Islands 1,462,035 0.03 Sub-total 9.71% Foreign Government Bonds Argentina 177,751,063 3.09 Ukraine 53,460,359 0.93 Italy 41,497,565 0.72 Turkey 30,460,640 0.53 Indonesia 23,075,379 0.40 Brazil 21,496,380 0.37 Venezuela 14,269,310 0.25 Philippines 12,527,535 0.22 Ghana 10,490,221 0.18 Peru 10,118,046 0.18 Hungary 8,570,869 0.15 South Korea 6,098,510 0.11 Chile 4,091,275 0.07 Croatia 3,788,880 0.07 Colombia 3,018,750 0.05 South Africa 2,984,378 0.05 Iraq 2,652,265 0.05 Sri Lanka 1,424,735 0.02 Russia 1,035,503 0.02 Mexico 752,188 0.01 Sub-total 7.48% U.S. Government and Agency Mortgage Obligations United States 9.77% Senior Loans United States 103,428,514 1.80 United Kingdom 2,584,375 0.04 Luxembourg 1,942,435 0.03 Canada 1,603,249 0.03 Spain 1,241,147 0.02 Sub-total 1.93% Outstanding United States 0.04% Convertible Bonds and Notes United States 0.18% Short-Term Investments United States 20.82% Cash, Deposit and Other Assets (After deduction of liabilities) -340,039,280 -5.92% Total (Net Asset Value) 100.00% - 3 - Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. Note 2: Dollar amount is translated for convenience at the rate of $1.00¥82.08 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on 28th April, 2011). The same applies hereinafter. Note 3: In this document, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total” column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise rounding down when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. - 4 - (2) Results of Past Operations (a) Record of Changes in Net Assets Record of changes in net assets at the end of each month within one-year period until and at the end of April 2011 is as follows: Class C Shares Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2010 end of May 608,458 49,942 7.86 (7.92) 644.99 (649.92) June 638,099 52,375 7.88 (7.94) 647.01 (651.94) July 680,723 55,874 7.91 (7.97) 649.25 (654.18) August 742,118 60,913 7.96 (8.02) 653.05 (657.98) September 797,345 65,446 7.97 (8.03) 654.18 (659.10) October 839,030 68,868 8.01 (8.07) 657.72 (662.65) November 867,671 71,218 8.02 (8.08) 658.58 (663.50) December 872,270 71,596 7.99 (8.05) 655.91 (660.83) 2011 end of January 900,409 73,906 8.01 (8.07) 657.85 (662.78) February 930,836 76,403 8.11 (8.16) 665.92 (670.03) March 954,482 78,344 8.12 (8.17) 666.14 (670.24) April 980,473 80,477 8.17 (8.22) 670.23 (674.34) (Note ) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. Class M Shares Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2010 end of May 443,176 36,376 7.86 (7.93) 644.85 (650.60) June 440,822 36,183 7.88 (7.95) 646.89 (652.63) July 439,600 36,082 7.91 (7.98) 649.16 (654.91) August 439,818 36,100 7.96 (8.03) 652.99 (658.73) September 436,826 35,855 7.97 (8.04) 654.55 (660.29) October 431,289 35,400 8.01 (8.08) 657.72 (663.46) November 426,857 35,036 8.02 (8.08) 658.59 (663.52) December 417,435 34,263 7.99 (8.05) 655.96 (660.88) 2011 end of January 413,909 33,974 8.02 (8.08) 657.94 (662.86) February 412,530 33,860 8.11 (8.16) 666.01 (670.12) March 400,578 32,879 8.12 (8.17) 666.28 (670.38) April 395,866 32,493 8.17 (8.22) 670.40 (674.50) (Note) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. - 5 - (b) Record of Distributions Paid Record of distributions paid from May 2010 to April 2011 are as follows: Class C Shares Dividend NAV on the ex-dividend date Month/Year Dollar Yen Dollar 2010 end of May 0.062 5.09 7.85 June 0.062 5.09 7.76 July 0.062 5.09 7.82 August 0.062 5.09 7.96 September 0.062 5.09 7.92 October 0.062 5.09 8.05 November 0.056 4.60 7.98 December 0.056 4.60 7.88 2011 end of January 0.056 4.60 7.99 February 0.045 3.69 8.06 March 0.045 3.69 8.03 April 0.045 3.69 8.10 Class M Shares Dividend NAV on the ex-dividend date Month/Year Dollar Yen Dollar 2010 end of May 0.065 5.34 7.84 June 0.065 5.34 7.76 July 0.065 5.34 7.82 August 0.065 5.34 7.96 September 0.065 5.34 7.92 October 0.065 5.34 8.05 November 0.059 4.84 7.98 December 0.059 4.84 7.88 2011 end of January 0.059 4.84 7.99 February 0.048 3.94 8.06 March 0.048 3.94 8.03 April 0.048 3.94 8.10 - 6 - (c) Record of Changes in Annual Return Class C Shares Annual Return 5/1/10-4/30/11 11.43 % (Note) Annual Return (%) {[ [ Ending NAV * A] ] / Beginning NAV] – 1}*100 “A” shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on April 30, 2010 and Ending NAV means net asset value per share on April 30, 2011. Class M Shares Annual Return 5/1/10-4/30/11 12.07 % (Note) Annual Return (%) {[ [ Ending NAV * A] ] / Beginning NAV] – 1}*100 “A” shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on April 30, 2010 and Ending NAV means net asset value per share on April 30, 2011. - 7 - II. RECORD OF SALES AND REPURCHASES Record of sales and repurchases during the following period and number of outstanding shares of the Fund as of the end of April 2011 are as follows: Class C Shares Number of Number of Shares Number of Shares Sold Repurchased Outstanding Shares From: May 1, 2010 65,538,656 19,428,338 120,073,144 To: April 30, 2011 (0) (278,020) (2,007,020) Class M Shares Number of Number of Shares Number of Shares Sold Repurchased Outstanding Shares From: May 1, 2010 1,828,249 10,057,806 48,467,739 To: April 30, 2011 (0) (8,485,523) (45,206,107) Note: The numbers of Shares sold, repurchased and outstanding in the parentheses "( )" represent those sold, repurchased and outstanding in Japan. III. OUTLINE OF THE FINANCIAL STATUS OF THE FUND [Omitted, in Japanese version, unaudited semi-annual accounts of the Fund and Japanese translation thereof are incorporated here.] - 8 - IV. OUTLINE OF THE MANAGEMENT COMPANY 1. Fund (1) Amount of Capital Stock Not applicable (as of the end of April, 2011). (2) Description of Business and Outline of Operation The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities, and the exercise of all rights directly or indirectly pertaining to the Fund's assets. The Fund has retained Putnam Investment Management, LLC, the investment adviser, to render investment advisory services, State Street Bank and Trust Company, to hold the assets of the Fund in custody and Putnam Investor Services, Inc., to act as Investor Servicing Agent. Putnam Investment Management LLC has retained its affiliate, Putnam Investments Limited, to manage a separate portion of the assets of the Fund subject to its supervision. (3) Miscellaneous Regulatory matters and litigation In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from the Investment Management Company to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against the Investment Management Company and, in a limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Company’s ability to provide investment management services. In addition, the Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 2. Putnam Investment Management, LLC. (Investment Management Company) (1) Amount of Capital Stock 1. Amount of member’s equity (as of the end of April, 2011): $100,925,095 2. Amount of member’s equity: Year Member’s Equity End of 2006 $70,594,104 End of 2007 $117,226,875 End of 2008 $58,526,939 End of 2009 $69,079,977 End of 2010 $82,851,104 - 9 - (2) Description of Business and Outline of Operation Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of April, 2011, Investment Management Company managed, advised, and/or administered the following 105 funds and fund portfolios (having an aggregate net asset value of over $70.6 billion): (As of the end of April, 2011) Country where Principal Characteristic Number of Funds Net Asset Value Funds are (million dollars) established or managed Closed End Type Bond Fund 5 $2,646.80 Open End Type Balanced Fund 16 $17,326.79 U.S.A. Open End Type Bond Fund 35 $26,021.10 Open End Type Equity Fund 49* $24,695.09 Total 105 $70,689.78 *May include one or more funds whose portfolios become more conservative over time by increasing their bond allocations. (3) Miscellaneous [Same as “1. Fund, (3) Miscellaneous”] V. OUTLINE OF THE FINANCIAL STATUS OF THE MANAGEMENT COMPANY 1. Fund [the same as III. OUTLINE OF THE FINANCIAL STATUS OF THE FUND.] 2. Putnam Investment Management, LLC. (Investment Management Company) [Omitted, in Japanese version, audited annual accounts of the Investment Management Company and Japanese translations thereof are incorporated here.]
